Citation Nr: 0634028	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-39 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	African American PTSD 
Association



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from April 1950 to 
September 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that he was hospitalized for hepatitis 
during service and that his current hepatitis C is due to his 
military service.  He claims that he was hospitalized at the 
Maxwell Air Force Base Hospital in 1952 or 1953.  The RO 
attempted to obtain records from May 1953 to July 1953 from 
that hospital; however no attempt to obtain records from 1952 
was made.  The National Personnel Record Center (NPRC) 
responded by stating that the allegation of being 
hospitalized from May to July 1953 had been investigated and 
that a search of index on file failed to show a listing for 
1953 C/R.  They reported that in order to conduct a morning 
report search that the veteran's complete unit organization 
was needed and that the hospitalization date was needed 
within a 3 month period.  The RO did not notify the veteran 
of this need for additional information so that morning 
reports could be obtained.  

The veteran has submitted a July 2006 opinion from a VA 
physician stating that based on the history as reported by 
the veteran, the physician thought that it was likely that 
the veteran's hepatitis C disability was related to service.  
The veteran's history is not substantiated since the 
veteran's service medical records are not available.  The 
Board notes that VA has been unable to obtain the veteran's 
service medical records.  In cases where the veteran's 
service medical records are unavailable through no fault of 
the claimant, there is a heightened obligation to assist the 
claimant in the development of the case.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist the claimant in developing facts pertinent to his 
claim in a case where service medical records are 
unobtainable includes the obligation to search for 
alternative medical records.  See Moore v. Derwinski, 1 Vet. 
App. 401 (1991). 

A February 2000 VA examination report notes that the veteran 
reported hospitalization and surgery for a gunshot wound to 
the left jaw at the Harlem Hospital in 1964.  Due to the 
heightened duty to assist, the Board believes that an attempt 
must be made to obtain the Harlem Hospital records, as these 
records may be probative in establishing the onset of 
hepatitis.  See also 38 C.F.R. § 3.159(c)(1) (2006).

In September 2006, the RO sent the veteran a letter 
explaining to him that his appeal had been certified to the 
Board and that he had 90 days to request a hearing if he 
wished to have a hearing.  In October 2006, the Board 
received a letter from the veteran in which he requested a 
hearing before a Veterans Law Judge.  Accordingly, the 
veteran must be asked whether he wants a Travel Board, a 
Videoconference, or a Central Office Hearing and be scheduled 
for such.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran authorization forms 
and request that he sign and return them 
after filling out the names and addresses 
of all medical providers who have treated 
him for hepatitis other than VA.  In 
particular the veteran should be asked to 
provide authorization for VA to obtain 
records of the veteran's hospitalization 
and surgery at Harlem Hospital in 1964.  
The RO should include in the claims file 
documentation of all attempts to obtain 
private medical records on behalf of the 
veteran.

2.  Contact the NPRC for the purpose of 
obtaining hospitalization records from 
1952 from the Maxwell Air Force Base 
hospital.  Send the NPRC the veteran's 
complete unit organization information.

3.  Inform the veteran of the information 
necessary to conduct a search for morning 
reports.  In this regard, the veteran 
should be given an opportunity to submit 
complete unit organization information 
and his hospitalization date within a 3 
month period.  

4.  Obtain all of the veteran's VA 
medical records dated from April 2006 to 
present.

5.  The veteran should be provided the 
appropriate VA examination to determine 
the nature and etiology of the veteran's 
hepatitis C disability.  The examiner 
should review the veteran's medical 
records in his claims file, including the 
July 2006 VA medical opinion.  The 
examiner should express an opinion as to 
whether it is as likely as not (50 
percent or greater likelihood) such 
disability is related to the veteran's 
service.  Reasons and bases for all 
opinions expressed should be provided.  
The examiner should comment on the July 
2006 medical opinion.

6.  Review the claims file to ensure that 
all of the above requested development 
has been completed.  In particular, 
ensure that the VA examination complies 
fully with the above instructions, and if 
not, take corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998). 

7.  Upon completion of the above 
requested development, and any other 
necessary development, reconsider the 
veteran's claim.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  

8.  When the above has been accomplished, 
send a letter to the veteran and request 
that he clarify as to whether he would 
like a Travel Board, a Videoconference, 
or a Central Office Hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


